United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3535
                                   ___________

Eddie Risdal,                        *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
                                     *
Louis Galloway; David Tadman; Walter * [UNPUBLISHED]
Kautzky,                             *
                                     *
           Appellees.                *
                              ___________

                             Submitted: June 1, 2004

                                 Filed: June 9, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Iowa inmate Eddie Risdal appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Beck v. Skon, 253 F.3d 330, 332-33 (8th Cir. 2001) (standard of review),
we agree with the district court that Risdal failed to create any trialworthy issues


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
regarding his failure-to-protect claim, see Smith v. Gray, 259 F.3d 933, 934 (8th Cir.
2001) (per curiam) (prison official’s failure to alleviate significant risk that should
have been, but was not, perceived cannot be infliction of punishment); Moody v. St.
Charles County, 23 F.3d 1410, 1412 (8th Cir. 1994) (to defeat summary judgment,
party must substantiate allegations with sufficient probative evidence that would
allow finding in party’s favor on more than just speculation); and that he failed to
state a claim under the Racketeer Influenced and Corrupt Organizations Act. We also
conclude that the district court did not abuse its discretion in denying Risdal’s motion
to compel, see In re Mo. Dep’t of Nat. Res., 105 F.3d 434, 435 (8th Cir. 1997) (scope
of review of discovery orders is narrow and deferential); in placing defendant
Galloway’s affidavit and its attachments under seal, cf. Meyer Goldberg, Inc. v.
Fisher Foods, Inc., 823 F.2d 159, 161 (6th Cir. 1987) (request to lift or modify order
sealing documents is left to sound discretion of trial court); or in denying appointed
counsel, see Edgington v. Mo. Dep’t of Corr., 52 F.3d 777, 780 (8th Cir. 1995)
(standard of review; discussing factors). Finally, we reject Risdal’s contentions
concerning judicial bias, as adverse rulings alone are not grounds for bias or partiality
motions. See Lefkowitz v. City-Equity Group, Inc., 146 F.3d 609, 611-12 (8th Cir.
1998), cert. denied, 525 U.S. 1154 (1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-